127 F.3d 819
John PAPAI, Joanna Papai, Plaintiffs-Appellants,v.HARBOR TUG AND BARGE COMPANY, Defendant-Appellee.
No. 93-15132.
United States Court of Appeals,Ninth Circuit.
Sept. 24, 1997.

1
On Remand from the United States Supreme Court.


2
Before:  POOLE,1 REINHARDT, Circuit Judges, and TAKASUGI,2 District Judge.


3
This case is remanded to the District Court for proceedings consistent with Harbor Tug & Barge Co. v. Papai, --- U.S. ----, 117 S.Ct. 1535, 137 L.Ed.2d 800 (1997), reversing 67 F.3d 203 (9th Cir. 1995).



1
 Judge Poole did not participate in this order


2
 Honorable Robert M. Takasugi, United States District Judge for the Central District of California, sitting by designation